Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention group I (claims 1-15) and species 2 (figs. 11-15) is acknowledged. Election was made without traverse in the reply filed on 11/10/2022.
Pending claims 1-15 are addressed below. Claims 16-20 are canceled. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Such claim limitation(s) is/are: 
1) means for attachment to a cap of a sprinkler, first attachment means, and second attachment means in claim 1
Paragraphs 12 and 13 indicate that the means for attachment to a cap of a sprinkler include a plurality of pawls. Therefore, the means for attachment to a sprinkler is interpreted to include a plurality of pawls or equivalents thereof. 
Paragraph 39 indicates that the first attachment means include male threading and the second attachment means include female threading. Therefore, the first attachment means and second attachment means are interpreted to include male and female threading, respectively, or equivalents thereof.
2) means for rotating the gripping head in claim 9:
Paragraph 33 indicates that the means for rotating the gripping head include one or more outwardly projecting tabs. Therefore the means for rotating the gripping head is interpreted to include one or more outwardly projecting tabs or equivalents thereof.
3) a means for attachment to a pop- up sprinkler in claim 14: 
Upon inspecting applicant’s disclosure, the examiner cannot determine if this limitation is referring to a new structure that is different from or the same structure as the previously recited “a means for attachment to a cap of a sprinkler” of claim 1. It appears to be the same structure as best understood by the examiner but these limitations are two different recitations. Therefore the scope of this limitation is unclear.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure (see above) described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Lines 1-2 of claim 1 (claim version filed 10/18/2022) recites: 
“a sprinkler riser extension kit configured to engage an operational pop-up sprinkler comprising a cap and a stem, the stem extending through the cap”
	Applicant’s original specification and claims filed 10/26/2020, along with the disclosure of the parent application were examined. There is no description of a stem extending through a cap of the sprinkler, therefore this limitation constitutes new matter. Upon inspection of the originally filed drawings filed 10/26/2020, figure 21 appears to show a sprinkler riser 26, which maybe be understood as a stem corresponding the feature recited in line 2 of claim 1, and a riser extension 160 which is one of the plurality of riser extensions defined in line 12 of claim 1. As can be seen in figure 21, the sprinkler riser/stem 26 does not extend through the cap 24 in the state shown in the drawing. Applicant, therefore, does not have sufficient description of convey possession of this feature in the claim. 
	Claim 3 recites “the channel of the stem extends concentrically through one of the plurality of gripping heads”. Since it has been presented above that the riser/stem 26 does not extend through the cap 24 as shown in fig. 21, the channel inside the stem is shown as not extending through one of the plurality of gripping heads 110 connected above the cap 24. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 3 and 4 recite “wherein the channel of the stem extends concentrically through one of the plurality of gripping heads” and “wherein the channel of the stem is substantially cylindrical”, respectively. The scope of the claims is unclear since the stem is recited in the preamble to be part of the sprinkler that is not positively recited. It is not understood how claims 3-4 defines the structure of the extension kit. 
	In claims 5-6, limitation reciting “the lower end of the gripping head” lacks proper antecedent basis in the claim. Claims 7-8 also include this limitation and therefore are indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bedford (US 5996905) in view of Jones (US 6629648).
Regarding claim 1, Bedford discloses a sprinkler riser extension kit (plural elements of 11 and 43 shown in figs. 6-7, which would be attached to the sprinkler shown in fig. 3 in the same manner as extension pieces 10a/22a and 10b/22b shown in figs. 3A-5) configured to engage an operational pop-up sprinkler (fig. 3) comprising a cap (25) and a stem (28, which include both 34 and 36), the stem extending through the cap (see fig. 3) and providing a channel (inside 34) capable of directing water through the stem, the sprinkler riser extension kit comprising: 
a plurality of stackable gripping heads (col. 4, ln 4-5: “cylindrical spacers (11)”) configured to be removably assembled together (via threading shown in fig. 6A) to collectively form an interconnected stack (plural elements 11 shown in fig. 6A can be interconnected as stack in the same manner shown for element 10a/22a and 10b/22b of fig. 4-5, since element 11 is an alternate embodiment showing how 10a and 22a can be integrally connected, col. 3, ln 66-col. 4, ln 13), 
each gripping head (11) having a first end and a second end (respective top, bottom ends of 11) and a channel (inside 11) extending through the first end and the second end, the first end configured to removably attach (via threading shown on 11, fig. 6A) to the second end of any other one of the plurality of stackable gripping heads (11), the second end (of 11) configured to removably attach to the first end of any one of the plurality of gripping heads (plural elements 11 can be connected in the same manner shown for 10a/10b, fig. 4), the second end further configured to removably attach, in the alternative, to the cap (25) of the pop-up sprinkler (in the same manner shown for element 10 shown in fig. 3); and 
a riser extension (43) configured to provide an extended channel for passing water from the stem through the riser extension, the riser extension configured to slide (via the guide, ribs 26A, figs. 6A-6B) within the channel of a respective one of the plurality of stackable gripping heads (11), the riser extension having a third end and a fourth end (respective top, bottom end of 43, fig. 7), the fourth end configured to removably attach, in the alternative to the stem (34) of the pop-up sprinkler.

Bedford does not teach the riser extension 43 being a plurality of stackable riser extensions configured to be removably assembled together to collectively provide an extended channel for passing water from the stem through each riser extension, each riser extension configured to slide within the channel of a respective one of the plurality of stackable gripping heads, each riser extension having a third end and a fourth end, the third end configured to removably attach to the fourth end of any other one of the plurality of riser extensions, the fourth end configured to removably attach to the third end of any other one of the plurality of riser extensions, the fourth end further configured to removably attach, in the alternative to the stem of the pop-up sprinkler.
Jones discloses a kit (fig. 11) for a sprinkler in the same field of endeavor, having a plurality of stackable riser extensions (76; plural extensions described in col. 6, ln 36-37) configured to be removably assembled together to collectively provide an extended channel for passing water from the stem through each riser extension, each riser extension configured to slide within the channel of a respective gripping head 84, each riser extension (76) having a third end and a fourth end (respective top, bottom ends of 76), the third end configured to removably attach (via threading shown at 77, 78) to the fourth end of any other one of the plurality of riser extensions (another extension 76 mentioned in col. 6, ln 36-37), the fourth end configured to removably attach (via threading shown at 77, 78)  to the third end of any other one of the plurality of riser extensions (another extension 76, col. 6, ln 36-37), the fourth end further configured to removably attach, in the alternative to the stem (81; see fig. 1) of the pop-up sprinkler.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bedford to incorporate the teachings of Jones to provide the riser extension 43 being a plurality of stackable riser extensions configured to be removably assembled together to collectively provide an extended channel for passing water from the stem through each riser extension, each riser extension configured to slide within the channel of a respective one of the plurality of stackable gripping heads, each riser extension having a third end and a fourth end, the third end configured to removably attach to the fourth end of any other one of the plurality of riser extensions, the fourth end configured to removably attach to the third end of any other one of the plurality of riser extensions, the fourth end further configured to removably attach, in the alternative to the stem of the pop-up sprinkler. Doing so would provide the user with various options to select a desired stem extension length of his purpose as taught by Jones in column 6, ln 36-40.
It is noted that the “sprinkler” defined as comprising “a cap and a stem” is not positively recited in the claim and therefore is addressed as a limitation of intended use. It is further noted that there is no limitation distinguishing the structure of the stem or the cap. 

Regarding claim 2, Bedford, as modified teaches the extension kit of claim 1 wherein the plurality of stackable gripping heads (“cylindrical spacers (11)”, Bedford) are structurally interchangeable with one another in forming the interconnected stack.
Bedford does not teach the plurality of stackable gripping heads comprises at least three gripping heads, including the first, second, and third stackable gripping heads.
However, Bedford teaches shows two stackable gripping heads 10A and 10B for an alternative embodiment of figure 4. A person of ordinary skill in the art would have the technological capabilities to utilize duplicates of this component to lengthen the extension.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the plurality of stackable gripping heads comprises at least three gripping heads, including the first, second, and third stackable gripping heads, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St, Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Regarding claim 3, Bedford, as modified, teaches the extension kit of claim 1 wherein the channel of the stem extends concentrically through one of the plurality of gripping heads (see figs. 3 and 6A, when the sprinkler is in the pop-up position, the channel in the stem must extend through the gripping heads 11).

Regarding claim 4, Bedford, as modified, teaches the extension kit of claim 1 wherein the channel of the stem (34) is substantially cylindrical (see figs. 3 and 7).

Regarding claim 5, Bedford, as modified, teaches the extension kit of claim 1 wherein each gripping head comprises a plurality of pawls (26A) projecting from the lower end of the gripping head (11, Bedford-fig. 6A, 6B).

Regarding claim 6, Bedford, as modified, teaches the extension kit of claim 1 wherein the pawls (26A) are spaced evenly about the lower end of the gripping head (11, Bedford-fig. 6A, 6B).

Regarding claim 7, Bedford, as modified, teaches the extension kit of claim 1 wherein at least one of the pawls (26A) comprises a finger portion that projects inwardly (see Bedford figs. 6A-6B: the entire 26A is a finger portion that has inward extension).

Regarding claim 9, Bedford, as modified, teaches the extension kit of claim 1 wherein each gripping head (11, Bedford) further comprises means for rotating the gripping head by hand (see fig. 6B: radial ribs shown on 11).

Regarding claim 10, Bedford, as modified, teaches the extension kit of claim 9 wherein the rotating means comprises one or more outwardly projecting tabs (see fig. 6B: radial ribs shown on 11).

Regarding claim 11, Bedford, as modified, teaches the extension kit of claim 1 wherein each riser extension (43, as modified in view of Jones) is generally cylindrical (see fig. 7 in Bedford, and fig. 11 in Jones, item 76).

Regarding claim 13, Bedford, as modified, teaches the extension kit of claim 1 wherein, for each gripping head, the first end (top of 11) comprises threading configured to removably attach to the second end (bottom of 11) of any one of the other plurality of stackable gripping heads (Bedford, see fig. 6A and similar stack arrangement for alternative embodiment in figs. 3A and 4).

Regarding claim 14, Bedford, as modified, teaches the extension kit of claim 1 wherein the sprinkler comprises a non-rotatable pop-up sprinkler (see figs. 3 and 7).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bedford (US 5996905) in view of Jones (US 6629648), further in view of Hartmann (US 20020039522).
Regarding claim 15, Bedford, as modified, teaches the extension kit of claim 1, but fails to teach wherein a lower end of the riser extension comprises a rim having a plurality of ridges formed on a bottom surface of the rim.
Hartmann teaches a fastener assembly, relevant to the problem faced by the inventor, including a body 4 (see fig. 7) with a rim at a lower end (rim at the bottom of portion 4), the rim having a plurality of ridges 7 formed on a bottom surface of the rim.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bedford to incorporate the teachings of Hartmann to provide a plurality of ridges formed on a bottom surface of the rim (lower end of 11, fig. 6A, Bedford). Doing so would provide an improved attachment that resist unintended loosening connection as taught by Hartmann in paragraph 5.

Allowable Subject Matter
Claims 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUONGMINH NGUYEN PHAM whose telephone number is (571)270-0158. The examiner can normally be reached 8AM - 4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 571-270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUONGMINH N PHAM/           Primary Examiner, Art Unit 3752